Filed 3/16/21
                      CERTIFIED FOR PUBLICATION

       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         FIRST APPELLATE DISTRICT

                               DIVISION THREE


 JOHN COLLONDREZ,
      Plaintiff and
 Respondent,                          A159246

 v.                                   (Solano County
 CITY OF RIO VISTA,                   Super. Ct. No. FCS052922)
      Defendant and
 Appellant.
 JOHN COLLONDREZ,
         Plaintiff and Appellant,
                                      A159369
 v.
 CITY OF RIO VISTA,
      Defendant and
 Respondent.


       Former City of Rio Vista Police Officer John Collondrez (Collondrez)
sued the City of Rio Vista (City) and Police Chief Dan Dailey (Chief Dailey)
over the City’s disclosure of information from Collondrez’s personnel file in
response to requests under the California Public Records Act (CPRA, Gov.
Code, § 6250 et seq.). The City moved to strike the complaint under
California’s anti-SLAPP statute, Code of Civil Procedure section 425.16.
       The trial court found the complaint arose from protected speech in
connection with a public issue and that Collondrez had shown a probability of
prevailing on his causes of action for breach of contract (count one) and
                                       1
invasion of privacy (count two), but not on the remaining counts for
interference with prospective economic advantage (count three) and
intentional infliction of emotional distress (count four). It therefore denied
the motion to strike as to counts one and two and granted it as to counts
three and four. Both parties appealed.
        We agree with the court that the complaint arises from speech
protected by the anti-SLAPP statute, but conclude it erred in finding
Collondrez established a likelihood of prevailing on counts one and two. We
therefore affirm in part and reverse in part.
                  FACTUAL AND PROCEDURAL BACKGROUND
   I.     The Disciplinary Action against Collondrez
        On August 17, 2017, then-Police Officer John Collondrez was
dispatched to respond to a hit and run accident. According to an internal
affairs investigation, Collondrez falsified his report of the incident and his
investigation, arrested a suspect without a warrant or probable cause, used
excessive force in effecting the arrest, applied a carotid control hold on the
suspect, and failed to request medical assistance for the suspect or inform the
jail that he had applied a carotid control hold.
        In October 2017 Chief Dailey issued a Notice of Intended Disciplinary
Action (NOID) based on the internal affairs investigation. The NOID
informed Collondrez that Chief Dailey intended to terminate his employment
with the Rio Vista Police Department for violating City personnel rules and
regulations concerning malfeasance, misconduct, dishonesty, and the making
of false statements or reports. Collondrez was notified of his right to respond
to the proposed action.
        Collondrez invoked that right, and in November 2017 City Manager
Robert Hickey presided over a hearing pursuant to Skelly v. State Personnel


                                        2
Bd. (1975) 15 Cal.3d 194 (Skelly). After reviewing the investigation report,
the NOID, Collondrez’s written response to the NOID, and his attorney’s oral
presentation, Hickey affirmed Chief Dailey’s findings and recommendations,
sustained the proposed disciplinary action, and informed Chief Dailey that he
“may proceed with” the termination of Collondrez’s employment with the
Department. Collondrez promptly appealed and the matter was set for
administrative arbitration pursuant to Government Code sections 3304 and
3304.5 and City personnel rules.
          The parties selected a neutral arbitrator and set a hearing for late
August 2018, but then entered into settlement discussions. In September
2018 they agreed to a settlement whereby the City agreed to pay Collondrez
$35,000 and Collondrez agreed to resign (effective December 2017), release
the City from any claims arising prior to the settlement, and not seek future
employment with the City.
          Section 2.3 of the settlement agreement provides that the “City will
maintain all disciplinary notices and reports relating to [Collondrez] in
[Collondrez’s] personnel file. Such records will only be released only as
required by law or upon legal process issued by a court of competent
jurisdiction. Upon receiving a request to unseal and release [Collondrez’s]
disciplinary records, City will notify [Collondrez] of such request in writing in
order to provide [Collondrez] with an opportunity to object to the release of
the sealed records.”
    II.      The City’s Disclosure of Information from Collondrez’s
             Personnel File
          Effective January 1, 2019, Penal Code section 832.71 was amended to
require the disclosure of police officer personnel records pertaining to, among


1   Unless otherwise noted, further statutory citations are to the Penal Code.
                                           3
other things, sustained findings of dishonesty or making false reports.
Pursuant to subdivision (b)(1)(C) of section 832.7, “the following peace officer
or custodial officer personnel records . . . shall not be confidential and shall be
made available for public inspection pursuant to the California Public
Records Act . . . . ¶ Any record relating to an incident in which a sustained
finding was made by any law enforcement agency or oversight agency of
dishonesty by a peace officer or custodial officer directly relating to the
reporting, investigation, or prosecution of a crime, or directly relating to the
reporting of, or investigation of misconduct by, another peace officer or
custodial officer, including, but not limited to, any sustained finding of
perjury, false statements, filing false reports, destruction, falsifying, or
concealing of evidence.”
      Beginning in January 2019 the City received a number of media
requests under the CPRA for records related to Collondrez’s disciplinary
action. The City produced the responsive records from Collondrez’s personnel
file and gave Collondrez prior notice of some, but not all, of the disclosures.
Various media outlets subsequently reported on the August 2017 incident,
the misconduct allegations, and the internal affairs investigation. One
article reported Collondrez’s current employer, Uber, was concerned about
the August 2017 incident and would “ ‘take appropriate action’ ” after
reviewing the matter. In February 2019 Uber fired Collondrez, citing to the
media reports about the August 2017 incident.
      Collondrez sued the City and Chief Dailey2 for breach of contract,
invasion of privacy, interference with prospective economic advantage, and
intentional infliction of emotional distress. The City demurred and filed a


2 Unless the distinction between the two defendants is material, we
hereafter refer to the defendants jointly as “the City.”
                                         4
simultaneous anti-SLAPP motion to strike all four causes of action. In both,
the City asserted the complaint failed as a matter of law because, among
other reasons, it was required to disclose Collondrez’s records under Penal
Code section 832.7 and the CPRA.
        The trial court denied the anti-SLAPP motion and overruled the
demurrer as to the breach of contract and invasion of privacy counts; it
granted the motion and found the demurrer moot as to interference with
prospective economic advantage and intentional infliction of emotional
distress. Specifically, the court found the entire complaint arose from acts in
furtherance of the right of free speech in connection with an issue of public
concern, and therefore concerned protected activity under the anti-SLAPP
statute. It found Collondrez made a prima facie showing that he would likely
prevail on his first two causes of action because the City’s disclosures did not
fall within the new statutory exception to the confidentiality generally
afforded to police personnel records. However, the court found Collondrez
failed to make a prima facie showing that he was likely to prevail on his two
other claims. Finally, the court found the City had not shown its actions
were protected by any applicable privilege or immunity.
        Both parties timely appealed.
                                    DISCUSSION
   I.      The Anti-SLAPP Statute
        Code of Civil Procedure section 425.16 (hereinafter section 425.16)
provides for the early dismissal of certain unmeritorious claims brought to
thwart constitutionally protected speech or petitioning activity. (See Mann v.
Quality Old Time Service, Inc. (2004) 120 Cal.App.4th 90, 102, disapproved
on another point in Baral v. Schnitt (2016) 15 Cal.5th 376, 392-395.) It
provides: “(b)(1) A cause of action against a person arising from any act of


                                        5
that person in furtherance of the person’s right of petition or free speech
under the United States Constitution or the California Constitution in
connection with a public issue shall be subject to a special motion to strike,
unless the court determines that the plaintiff has established that there is a
probability that the plaintiff will prevail on the claim.” [¶] . . . [¶] (e) As used
in this section, ‘act in furtherance of a person’s right of petition or free speech
under the United States or California Constitution in connection with a
public issue’ includes: (1) any written or oral statement or writing made
before a legislative, executive, or judicial proceeding, or any other official
proceeding authorized by law, (2) any written or oral statement or writing
made in connection with an issue under consideration or review by a
legislative, executive, or judicial body, or any other official proceeding
authorized by law, (3) any written or oral statement or writing made in a
place open to the public or a public forum in connection with an issue of
public interest, or (4) any other conduct in furtherance of the exercise of the
constitutional right of petition or the constitutional right of free speech in
connection with a public issue or an issue of public interest.” (§ 425.16.) “The
only way a defendant can make a sufficient threshold showing is to
demonstrate that the conduct by which the plaintiff claims to have been
injured falls within one of those four categories.” (Weinberg v. Feisel (2003)
110 Cal.App.4th 1122, 1130.)
      We consider an anti-SLAPP motion in a two-step process. “First, the
court decides whether the defendant has made a threshold showing that the
challenged cause of action is one arising from protected activity. The moving
defendant’s burden is to demonstrate that the act or acts of which the
plaintiff complains were taken ‘in furtherance of the [defendant]’s right of
petition or free speech under the United States or California Constitution in


                                         6
connection with a public issue,’ as defined in the statute. (§ 425.16, subd.
(b)(1).) If the court finds such a showing has been made, it then determines
whether the plaintiff has demonstrated a probability of prevailing on the
claim.” (Equilon Enterprises v. Consumer Cause, Inc. (2002) 29 Cal.4th 53,
67.) An anti-SLAPP motion does not survive this second prong “ ‘if the
plaintiff presents evidence establishing a prima facie case which, if believed
by the trier of fact, will result in a judgment for the plaintiff. [Citation.]’ ”
(Fleishman v. Superior Court (2002) 102 Cal.App.4th 350, 356.)
         We review the trial court’s ruling on an anti-SLAPP motion de novo.
(Kajima Engineering & Construction, Inc. v. City of Los Angeles (2002) 95
Cal.App.4th 921, 929.)

   II.      Protected Activity
         Collondrez argues his complaint is not subject to the anti-SLAPP
statute because it does not arise from protected activity. This is so, he
maintains, because its gravamen is not the release of his information but
rather the City’s failure to give him pre-release notice of the CPRA requests
as required by the settlement agreement. “Had the City complied with the
Agreement and afforded Collondrez advance notice—for the express purpose
of allowing Collondrez to object to an unlawful disclosure of his confidential
information—no harm would have occurred and Collondrez would not have
been forced to file the Complaint to remedy the damages caused.” This
argument is unpersuasive.
         “ ‘ “The anti-SLAPP statute’s definitional focus is not the form of the
plaintiff's cause of action but, rather, the defendant’s activity that gives rise
to his or her asserted liability—and whether that activity constitutes
protected speech or petitioning.”. . .’ ” (Feldman v. 1100 Park Lane
Associates (2008) 160 Cal.App.4th 1467, 1478.) “We are mindful that the

                                          7
lines drawn in these cases are fine ones. However, we are reminded by our
Supreme Court . . . that the ‘focus’ of the statute ‘is not the form of plaintiff’s
cause of action but, rather, the defendant’s activity that gives rise to his or
her asserted liability.’ ” (Id. at p. 1483.)
      “ ‘To determine whether a cause of action arises from protected activity,
we disregard its label and instead examine its gravamen “by identifying ‘[t]he
allegedly wrongful and injury-producing conduct . . . that provides the
foundation for the claim.’ ” [citation], i.e., “ ‘the acts on which liability is
based,’ ” not the damage flowing from that conduct.’ [Citations.] ¶ . . . [T]he
focus is on determining what ‘ “the defendant’s activity [is] that gives rise to
his or her asserted liability—and whether that activity constitutes protected
speech or petitioning.” ’ [Citation.] ‘If the core injury-producing conduct upon
which the plaintiff’s claim is premised does not rest on protected speech or
petitioning activity, collateral or incidental allusions to protected activity will
not trigger application of the anti-SLAPP statute.’ ” (Area 51 Productions,
Inc. v. City of Alameda (2018) 20 Cal.App.5th 581, 594; Navellier v.
Sletten (2002) 29 Cal.4th 82, 92-93.)
      Applying these principles, we conclude Collondrez’s complaint arises
from protected speech as each cause of action is fundamentally premised on
the City’s release of his personnel information to media outlets. That
Collondrez alleges the City also violated his contractual pre-disclosure notice
right does not change the fact that the harmful act at the heart of the
complaint, the act that allegedly cost him his job at Uber and resulted in
other economic and emotional harm, is the publication of his personnel
information. Whether or not the City breached the contractual notice
provision, that disclosure is at the core of his action. “ ‘[W]here a cause of
action alleges both protected and unprotected activity, the cause of action


                                          8
will be subject to section 425.16 unless the protected conduct is “merely
incidental” to the unprotected conduct.’ ” (Peregrine Funding, Inc. v.
Sheppard Mullin Richter & Hampton LLP (2005) 133 Cal.App.4th 658, 672.)
      Collondrez’s conclusory assertion that prior notice would have allowed
him to successfully oppose the media requests underscores that the actual
harm alleged in the complaint resulted from the disclosure itself. Conversely,
there would be no basis for any of Collondrez’s claims had the City not
provided the information to the press. In short, in no way can the City’s
decision to release Collondrez’s personnel information and the harm it
allegedly caused plausibly be characterized as “only incidental and collateral
to” its alleged failure to notify him of the disclosures in advance. “[A]
plaintiff cannot avoid operation of the anti-SLAPP statute by attempting,
through artifices of pleading, to characterize an action as a ‘garden variety
breach of contract [or] fraud claim’ when in fact the liability claim is based on
protected speech or conduct.” (Martinez v. Metabolife Internat., Inc (2003)
113 Cal.App.4th 181, 187.)
      Alternatively, Collondrez contends the disclosures were not protected
activity under the anti-SLAPP statute because they were not made “before
. . . [an] official proceeding” (§ 425.16, subd. (e)(1)) or “in connection with an
issue under consideration or review by . . . [an] official proceeding.” (§ 425.16,
subd. (e)(2).) Even if that were so, a question we do not decide here, it does
not help him. The disclosures were made to journalists pursuant to CPRA
requests, were published in news media, and concerned police misconduct—
undoubtedly an issue of public interest. They therefore fall within section
425.16, subdivisions (e)(3)(statements “made in a . . . public forum in
connection with an issue of public interest) and (e)(4)(catch-all category for
“any other conduct” in furtherance of free speech rights “in connection with a


                                         9
public issue or an issue of public interest.”) “Reporting the news [qualifies] as
an exercise of free speech. [Citation.] Reporting the news requires the
assistance of newsgathering and other related conduct and activity, which
are acts undertaken in furtherance of the news media’s right to free speech.
Such conduct is therefore protected conduct under the anti-SLAPP statute.”
(San Diegans for Open Government v. San Diego State University Research
Foundation (2017) 13 Cal.App.5th 76, 101; Maranatha Corrections, LLC v.
Department of Corrections & Rehabilitation (2008) 158 Cal.App.4th 1075,
1086 [state agency’s release of investigation results to media protected by
section 425.16, subd. (e)(3)]; see also Cal. Const. Art. I, § 3(b)(7) [compliance
with CPRA ensures public access to writings of public officials and agencies].)
      Collondrez further argues the anti-SLAPP statute is inapplicable
because the City has a mandatory, nondiscretionary duty to respond to CPRA
requests and therefore “as a matter of law cannot be ‘chilled’ from complying
with such requests in the future.” Again, we disagree. By its terms, the
CPRA requires responding agencies to make determinations as to whether
the requested records are subject to or exempt from disclosure (Gov. Code §§
6253, subd. (c), § 6255, subd. (a))3 and whether the public interest served by
nondisclosure outweighs that served by disclosing the records. (§ 6255, subd.
(a)4; Versaci v. Superior Court (2005) 127 Cal.App.4th 805, 818.) We see no


3  “Each agency, upon a request for a copy of records, shall, within 10 days
from receipt of the request, determine whether the request, in whole or in
part, seeks copies of disclosable public records in the possession of the agency
and shall promptly notify the person making the request of the determination
and the reasons therefor.” (Gov. Code, § 6253, subd. (c).)
4 “The agency shall justify withholding any record by demonstrating that

the record in question is exempt under express provisions of this chapter or
that on the facts of the particular case the public interest served by not
disclosing the record clearly outweighs the public interest of the record.”
(Gov. Code, § 6255, subd. (a).)
                                        10
basis for Collondrez’s assumption that the making of such determinations is
immune from the chilling effect of potential litigation.
      Nor are we persuaded by his reliance on cases holding the exercise of
free speech rights was not implicated by a police officer’s execution of an
arrest warrant (Anderson v. Geist (2015) 236 Cal.App.4th 79, 87 (Anderson))
or a pension board’s imposition of an increased contribution amount as
compelled by a vote of its members. (San Ramon Valley Fire Protection Dist.
v. Contra Costa County Employees’ Retirement Assn. (2004) 125 Cal.App.4th
343, 353-354.) Those acts were “mandated by law, without more.” (Id. at p.
354; Anderson, supra, 236 Cal.App.4th at p. 292 [“exercise of a warrant is . . .
the performance of a mandatory duty, at the direction of the court”].) The
same cannot be said here.
      In sum, the trial court correctly found the complaint arose from
protected speech.
   III.   Likelihood of Prevailing
      We turn to the second step of the anti-SLAPP analysis: whether
Collondrez established a likelihood of prevailing on any of his causes of
action. As noted, the trial court found he made a prima facie showing that he
would likely prevail on his breach of contract and invasion of privacy claims
because the City’s release of information from his personnel file was not
compelled by operation of section 832.7, subdivision (b)(1)(c). We disagree
with the court’s interpretation of that provision, and therefore reach the
contrary conclusion.
      In Becerra v. Superior Court (2020) 44 Cal.App.5th 897 (Becerra) we
addressed the recent change in law effected by the enactment of section
832.7: “In 2018, the Governor signed Senate Bill No. 1421 (2017-2018 Reg.
Sess.) (hereafter SB 1421), which amended section 832.7. [Citation.] Under


                                       11
SB 1421, section 832.7 retains the provision that ‘personnel records of peace
officers and custodial officers and records maintained by any state or local
agency pursuant to Section 832.5, or information obtained from these records,
are confidential and shall not be disclosed’ in any criminal or civil proceeding
except pursuant to discovery under certain portions of the Evidence Code.
[Citations.] As amended, however, section 832.7(a) now provides that the
confidentiality of officer personnel records is subject to a newly added
subdivision (b) . . . .” (Id. at p. 915.)
      Section 832.7, subdivision (b)(1)(C) is the relevant provision here. It
requires public disclosure of records “relating to an incident in which a
sustained finding was made by any law enforcement agency or oversight
agency of dishonestly by a peace office or custodial officer directly relating to
the reporting, investigation, or prosecution of a crime, or directly relating to
the reporting of, or investigation of misconduct by, another peace officer or
custodial officer, including, but not limited to, any sustained finding of
perjury, false statements, filing false reports, destruction, falsifying, or
concealing of evidence.” (§ 832.7, subd. (b)(1)(C), italics added.)
      Whether the City was obligated to disclose Collondrez’s personnel
information turns on whether there was a “sustained finding” within the
meaning of subdivision (b)(1)(C). “Sustained finding” is defined in section
832.8, subdivision (b) as “a final determination by an investigating agency,
commission, board, hearing officer, or arbitrator, as applicable, following an
investigation and opportunity for an administrative appeal pursuant to
Sections 3304 and 3304.5 of the Government Code, that the actions of the




                                            12
peace officer . . . were found to violate law or department policy.” 5 (Italics
added.) The specific question posed here is whether there was such a “final
determination.”
      The trial court concluded there was not. It reasoned that, although
Collondrez “did request a Skelly hearing with respect to the City Manager’s
decision[,] . . . no ‘sustained finding’ followed this ‘opportunity for an
administrative appeal[’] because [Collondrez] and the City settled the dispute
before any final determination was made.” Collondrez agrees, and maintains
City Manager Hickey’s decision after the Skelly hearing was not a “final
determination” because “a Skelly decision necessarily comes before—not
‘following’—an ‘opportunity for administrative appeal.’ ” The City, in
contrast, asserts the City Manager’s decision constitutes a “sustained
finding” because it was made after an investigation and Collondrez was
afforded (but ultimately forwent) the opportunity for an administrative
appeal before a neutral arbitrator.
      The resolution turns on the interpretation of section 832.8, subdivision
(b). “ ‘ “ ‘When we interpret a statute, “[o]ur fundamental task . . . is to
determine the Legislature’s intent so as to effectuate the law’s purpose. We
first examine the statutory language, giving it a plain and commonsense
meaning. We do not examine that language in isolation, but in the context of
the statutory framework as a whole in order to determine its scope and


5 Under Government Code section 3304, “No punitive action . . . shall be
undertaken by any public agency against any public safety officer who has
successfully completed the probationary period that may be required by his or
her employing agency without providing the public safety officer with an
opportunity for administrative appeal.” (Gov.Code, § 3304, subd. (b).)
Government Code section 3304.5 specifies that a public safety officer’s
administrative appeal “shall be conducted in conformance with rules and
procedures adopted by the local public agency.”
                                        13
purpose and to harmonize the various parts of the enactment. If the
language is clear, courts must generally follow its plain meaning unless a
literal interpretation would result in absurd consequences the Legislature did
not intend. If the statutory language permits more than one reasonable
interpretation, courts may consider other aids, such as the statute’s purpose,
legislative history, and public policy.’ [Citation.] ‘Furthermore, we consider
portions of a statute in the context of the entire statute and the statutory
scheme of which it is a part, giving significance to every word, phrase,
sentence, and part of an act in pursuance of the legislative purpose.’ ” ’ ”
(Becerra, supra, 44 Cal.App.4th at p. 917; Weiss v. City of Del Mar (2019) 39
Cal.App.5th 609, 618.)
      Applying these principles, we cannot agree with the court’s
interpretation. The statutory language is not definitive and Collondrez’s
construction raises problematic issues. The Legislature specified there must
be an opportunity for an administrative appeal before records are subject to
release under section 837.2, not a completed administrative appeal. Under
Collondrez’s view that a “final determination” is necessarily a decision issued
after there has been an opportunity for an administrative appeal, however,
the only “determination” that could seemingly qualify would be a decision
rendered upon a completed appeal. But if the Legislature intended to so limit
the new disclosure requirements to disciplinary cases that have been pursued
through a full administrative appeal, it could easily have said so. Moreover,
construing section 838.2 to require a completed administrative appeal would
render superfluous the Legislature’s explicit requirement that the officer was
provided an opportunity to appeal. “[W]henever possible, significance must
be given to every word [in a statute] in pursuing the legislative purpose, and




                                       14
the court should avoid a construction that makes some words surplusage.”
(Agnew v. State Bd. Of Equalization (1999) 21 Cal.4th 310, 330.)
      We also find Collondrez’s construction hard to square with the
legislative intent underlying SB 1421. In Becerra, addressing the strong
public interest in making serious officer misconduct records accessible, we
observed that “the legislative intent behind Senate Bill 1421 was to provide
transparency regarding instances of an officer’s use of significant force and
sustained findings of officer misconduct by allowing public access to officer-
related records maintained either by law enforcement employers or by any
state or local agency with independent law enforcement oversight authority.
Moreover, in amending section 832.7, the Legislature sought to afford the
public ‘the right to know all about serious police misconduct,’ to stop
concealing incidents where an officer violated civilian rights, and to ‘address
and prevent abuses and weed out the bad actors.’ ” (Becerra, supra, 44
Cal.App.4th at p. 921.) Collondrez’s interpretation of section 838.2 would
enable officers found to have committed serious misconduct to thwart that
“right to know” by declining to pursue an administrative appeal of a
disciplinary finding or, as here, by settling or abandoning such an appeal at
any point before its conclusion. We decline to adopt that interpretation
without a clear indication the Legislature intended to so broadly curtail the
reach of the new law.
      Conflating aspects of the NOID proceedings and the Skelly hearing,
Collondrez next makes a scattershot argument that there was no valid “final
determination” because the City failed to comply with the City Personnel
Rule XV’s notice requirement for disciplinary actions. Not so. Rule XV
provides: “Whenever it is the intention of the Department Head to take a
disciplinary action against a regular employee, the employee shall be


                                       15
provided a written statement of reasons for the discipline and provided with
a copy of any documents or information upon which the decision was made.
The employee and a representative of his/her choosing will be provided an
opportunity to respond to the charges made. A written request must be
submitted to the Department Head within five (5) working days of being
served with the notice of intended action. Following consideration of the
employee response to the charges the Department Head will notice the
employee that the disciplinary action is withdrawn, modified or enacted by a
Notice of Discipline.” Collondrez has not shown the disciplinary proceedings
before Chief Dailey failed to satisfy those requirements.
      Finally, Collondrez contends that, even if there were a “sustained
finding” of dishonesty, the City unlawfully failed to redact information in his
personnel file that related to the August 2017 incident but did not directly
pertain to the dishonesty finding. Specifically, he asserts the City should
have withheld from disclosure summaries of his statements to investigators
and information related to his warrantless entry and arrest, inappropriate
use of force, and failure to secure medical care for the suspect. He is
mistaken.
      Section 832.7, subdivision (b)(1)(C) broadly requires the disclosure of
any qualifying record “relating to an incident in which a sustained finding” of
officer dishonesty was made. (Italics added.) All of the disclosed records
“relat[ed] to” the August 2017 incident. Moreover, Section 832.7, subdivision
(b)(5) permits a responding agency to redact qualifying records only for
specified purposes: to remove personal data or information outside the name
and work-related information of the officers, preserve the anonymity of
complainants and witnesses, protect confidential medical, financial, or other
information whose disclosure is specifically prohibited by federal law or


                                       16
would cause an unwarranted invasion of personal privacy, or where there is
reason to believe that disclosure of the record would pose a significant danger
to the physical safety of the officer or another person. None of those
circumstances are present here.
      In sum, Collondrez challenged the NOID through a Skelly hearing and
was then provided and availed himself of an opportunity to administratively
appeal the decision rendered after that hearing. He withdrew his appeal, so
the decision stands and became a “final determination” within the meaning of
section 832.8. Accordingly, the trial court erred in finding Collondrez’s
records were wrongfully disclosed. Because the entire complaint was
premised on his claim of wrongful disclosure, the anti-SLAPP motion should
have been granted as to all causes of action.6
                                  DISPOSITION
      The order is reversed as to the first and second causes of action and
affirmed as to the third and fourth causes of action. Upon remand the City is
entitled to an award of attorneys’ fees under Code of Civil Procedure section
425.16, subdivision (c).




6  We therefore do not reach Collondrez’s challenge to the court’s finding that
he failed to provide evidence supporting his third and fourth causes of action
or the City’s remaining challenges to the trial court’s ruling on the second
anti-SLAPP prong. Nor, given our conclusion that the City Manager’s
decision was a “sustained finding” under section 832.7, need we decide the
merits of the City’s claim that the NOID also suffices for that purpose.
                                      17
                                                 _________________________
                                                 Petrou, J.


WE CONCUR:


_________________________
Fujisaki, Acting P.J.


_________________________
Wiseman, J.*




A159246/A159369/Collondrez v. City of Rio Vista

*Retired Associate Justice of the Court of Appeal, Fifth Appellate District,
assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.
                                      18
Trial Court:   Solano County Superior Court

Trial Judge:   Hon. Michael Mattice

Counsel:       Rains Lucia Stern St. Phalle & Silver, Harry S. Stern and
               Zachary A. Lopes for Plaintiff and Appellant and for
               Plaintiff and Respondent.

               Kronick, Moskovitz, Tiedemann & Girard, Mona G.
               Ebrahimi, Kevin A. Flautt and Olivia R. Clark for
               Defendant and Respondent and for Defendant and
               Appellant.




                                  19